300 S.W.2d 623 (1957)
M.M. VICARS, Petitioner,
v.
H.L. STOKELY, Respondent.
No. A-6158.
Supreme Court of Texas.
March 13, 1957.
Rehearing Denied May 1, 1957.
Sharpe, Cunningham & Garza, Brownsville, for petitioner.
Cox, Wagner, Adams & Wilson, Brownsville, for respondent.
PER CURIAM.
This case involves an election contest.
We have jurisdiction of the case under Articles 1728 and 1821, Vernon's Annotated Texas Civil Statutes, because the judges of the Court of Civil Appeals disagreed upon a question of law material to the decision of the case. 296 S.W.2d 599. We also have jurisdiction under such Articles because the Court of Civil Appeals has held differently from a prior decision of another Court of Civil Appeals upon a question of law material to the decision of the case.
The Court of Civil Appeals has held in this case that ballots should not be counted when the corresponding stubs do not bear the signature of the voter. 296 S.W.2d 603-604, 605-607. That holding is in conflict with the holding of the El Paso Court of Civil Appeals in Fox v. Nail, 294 S.W.2d 407, 409. On the question indicated a majority of this Court agree with the holding of the Court of Civil Appeals in the instant case.
The order on the application for writ of error in the instant case will be "Refused. No Reversible Error." Rule 483, Texas Rules of Civil Procedure.